Title: From Thomas Jefferson to Charles Carter, 1 May 1794
From: Jefferson, Thomas
To: Carter, Charles



Dear Sir
Monticello May 1. 1794.

I have received your favor of Apr. 19. and supposing you would wish information as to the article of it relative to the concern of Carter & Trent, I take the liberty of mentioning that there was a balance due from me to that concern, which had been partly paid off before my return from Europe, and the residue was paid about two years ago as nearly as I can recollect. It was done by Lewis & Ware of Goochland on an order from Colo. Nich. Lewis while he took care of my affairs; which puts it out of my power to name the date or sum exactly, but I know it was about £[3. and?] was fully paid off. I should otherwise with great satisfaction have done any thing in my power to have aided you in lessening the enormous injuries which your father’s estate ha[s?] suffered from that concern. I have the honor to be with sincere esteem Dear Sir Your friend & servt

Th: Jefferson

